Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to application papers dated 9/11/2019. 
Claims 1-5, 12-21 and 28-33 are pending in the application.  
The information disclosure statement filed on 9/11/2019 has been considered.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 1-5, 12-21 and 28-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1-5, 12-21 and 28-33 are directed to an abstract idea. 
	Per claim 1, the claim is directed to an idea of itself, a mental process that can be performed in the human mind, or by a human using a pen and paper.  The resolving ambiguity step based on one or more criteria can be a pure mental process as no particular manner of resolving the ambiguity that is more than a mental process is further recited.  With no additional limitation to consider, the claim is completely directed to an abstract idea itself.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping of abstract ideas (2019 PEG step 2A, Prong 1: Abstract idea grouping? Yes, Mental Process).  Therefore, claim 1 is not patent eligible. 
 	Per claims 2, 4, 5, 12, 13, 15 and 16, the claims are directed to an idea of itself, mental processes with mathematical calculation that can be performed in the human mind, or by a human using a pen and paper.  Scoring The steps of scoring, ranking and resolving in claim 2, selecting in claim 4, scoring 
 	Per claim 3 and 14, the claims are directed to an idea of itself, mental processes with mathematical calculation that can be performed in the human mind, or by a human using a pen and paper.  The additional limitations, displaying step in claim 3 and performing in a scripted user interface interaction in claim 14 are insignificant extra solutions activities performed using a generic computer component where displaying is mere outputting the result of the abstract idea using a generic computer component such as a user interface recited at a high level of generality for applying or performing the abstract idea, and performing the resolution in a scripted user interface interaction is mere applying or performing the abstract idea using a generic computer component, therefore do not indicate any integration of the abstract idea into a practical application as the mental steps are merely displayed, applied on a generic computer and performed using a generic computer. See MPEP see MPEP 2106.05(f) /2106.05(h). It is noted that employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. At most, the displaying step is not found to include anything more than what is well-understood, routine, conventional activity in the field. In this case, it is noted that the claimed extra-solution of data outputting from a result of mental steps is acknowledged to be a well-understood, routine, conventional activity court recognized as WURC examples in MPEP 2106.05(d)(ll), for example, data gathering and retrieving, storing data, displaying a result - Symantec, Versata Dev, Content extraction, Electric Power Group). Insignificant extra solution activities or mere instructions to apply an exception using generic computer components cannot provide an inventive concept.   Viewing the limitations individually and as a combination, the additional elements merely apply the abstract idea by a generic computer and performs data outputting from the mental steps without integrating the abstract idea into a practical application. For at least these reasons, claims 3 and 14 are not patent eligible.
 	Per claim 17, the claim is directed to an idea of itself, a mental process that can be performed in the human mind, or by a human using a pen and paper.  The resolving ambiguity step based on one or more criteria can be a pure mental process as no particular manner of resolving the ambiguity that is more than a mental process is further recited.  The additional limitations, at least one processor, memory are described at a high level of generality for applying or performing the abstract idea, therefore, they do not indicate any integration of the abstract idea into a practical application as the mental step is merely applied on a generic computer and performed using a computer. See MPEP see MPEP 2106.05(f) /2106.05(h). It is noted that employing a generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. 
 	Per claims 18, 20, 21, 28, 29, 31 and 32, the claims are directed to an idea of itself, mental processes with mathematical calculation that can be performed in the human mind, or by a human using a pen and paper.  Scoring The steps of scoring, ranking and resolving in claim 18, selecting in claim 20, scoring steps in claim 21, factoring in claim 28, providing additional keywords to adjust the scoring in claim 29, and assigning and scoring in claim 32 are mental processes including a mere mathematical calculation. With no other additional limitation to consider, the claims are completely directed to an abstract idea itself in connection to claim 17.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental 
 	Per claim 19 and 30, the claims are directed to an idea of itself, mental processes with mathematical calculation that can be performed in the human mind, or by a human using a pen and paper.  The additional limitations, displaying step in claim 19 and performing in a scripted user interface interaction in claim 30 are insignificant extra solutions activities performed using a generic computer component where displaying is mere outputting the result of the abstract idea using a generic computer component such as a user interface recited at a high level of generality for applying or performing the abstract idea, and performing the resolution in a scripted user interface interaction is mere applying or performing the abstract idea using a generic computer component, therefore do not indicate any integration of the abstract idea into a practical application as the mental steps are merely displayed, applied on a generic computer and performed using a generic computer. See MPEP see MPEP 2106.05(f) /2106.05(h). It is noted that employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. At most, the displaying step is not found to include anything more than what is well-understood, routine, conventional activity in the field. In this case, it is noted that the claimed extra-solution of data outputting from a result of mental steps is acknowledged to be a well-understood, routine, conventional activity court recognized as WURC examples in MPEP 2106.05(d)(ll), for example, data gathering and retrieving, storing data, displaying a result - Symantec, Versata Dev, Content extraction, Electric Power Group). Insignificant extra solution activities or mere instructions to apply an exception using generic computer components cannot provide an inventive concept.   Viewing the limitations individually and as a combination, the additional elements merely apply the abstract idea by a generic computer and 
 	Per claim 33, the claim is directed to an idea of itself, a mental process that can be performed in the human mind, or by a human using a pen and paper.  The resolving ambiguity step based on one or more criteria can be a pure mental process as no particular manner of resolving the ambiguity that is more than a mental process is further recited.  The additional limitation, a computer readable medium recited in the preamble is described at a high level of generality for applying or performing the abstract idea, therefore, it does not indicate any integration of the abstract idea into a practical application as the mental step is merely applied on a generic computer and performed using a computer. See MPEP see MPEP 2106.05(f) /2106.05(h). It is noted that employing a generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-5, 12-21 and 28-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gruber (US 20200327895, hereafter Gruber).
1. (Original) A method for ambiguity resolution in instruction statement interpretation, the method comprising: resolving ambiguity in interpreting an instruction statement of an instruction set based on one or more criteria (Gruber, see at least [1005] assistant 1002 attempts to resolve ambiguities via suggestions. For example, if the set of current interpretations of user intent is too ambiguous 310, then suggestions are one way to prompt for more information 322. In one embodiment, for constrained selection tasks, assistant 1002 factors out common constraints among ambiguous interpretations of intent 290 and presents the differences among them to the user; [0246] By performing active input elicitation, assistant 1002 is able to disambiguate intent at an early phase of input processing …where words are extracted, and semantic interpretation performed. The results of such semantic interpretation can then be used to drive active input elicitation, which may offer the user alternative candidate words to choose among based on their degree of semantic fit as well as phonetic match;  [0270] in response to detection of one or more conditions or events satisfying one or more different types of minimum threshold criteria for triggering initiation of at least one instance of active input elicitation component(s) 1094; [0323] In one embodiment, if ranking component 126 determines 128 that the highest -ranking speech interpretation from interpretations 124 ranks above a specified threshold, the highest -ranking interpretation may be automatically selected 130. If no interpretation ranks above a specified threshold, possible candidate interpretations of speech 134 are presented 132 to the user; [0764] Enumeration constraints match at a threshold. For example, a rating criterion might have constraint values 
 	2. (Original) The method according to claim 1, wherein the step of resolving ambiguity comprises: scoring one or more interpretations of the instruction statement based on the one or more criteria; ranking the scoring of the one or more interpretations; and resolving the ambiguity in response to the ranking (Gruber, see at least [0322] rank and score candidate text interpretations 124 [0321] A ranking component analyzes the candidate interpretations 124 and ranks 126 them according to how well they fit syntactic and/or semantic models of intelligent automated assistant 1002. Any sources of constraints on user input may be used. For example, in one embodiment, assistant 1002 may rank the output of the speech-to-text interpreter according to how well the interpretations parse in a syntactic and/or semantic sense, a domain model, task flow model, and/or dialog model, and/or the like: it evaluates how well various combinations of words in the text interpretations 124 would fit the concepts, relations, entities, and properties of active ontology 1050 and its associated models … the ranking by semantic relevance;  [0323] if ranking component 126 determines 128 that the highest -ranking speech interpretation from interpretations 124 ranks above a specified threshold, the highest -ranking interpretation may be automatically selected 130).
3. (Original) The method according to claim 2, wherein the step of resolving the ambiguity in response to the ranking comprises: displaying the one or more interpretations of the instruction statement (Gruber, see at least [0323] possible candidate interpretations of speech 134 are presented 132 to the user. The user can then select 136 among the displayed 
4. (Currently Amended) The method according to claim 2, wherein the step of resolving the ambiguity in response to the ranking comprises: selecting an interpretation among the one or more interpretations based on the ranking (Gruber, see at least [0246] The results of such semantic interpretation can then be used to drive active input elicitation, which may offer the user alternative candidate words to choose among based on their degree of semantic fit as well as phonetic match;  [0323] if ranking component 126 determines 128 that the highest-ranking speech interpretation from interpretations 124 ranks above a specified threshold, the highest-ranking interpretation may be automatically selected 130; [0324] actively presented GUI for input 2640, … the user can select among candidate interpretations 134). 
5. (Currently Amended) The method according to claim 2, wherein the step of scoring the one or more interpretations of the instruction statement comprises: for each of the one or more interpretations of the instruction statement, one or more of scoring a proximity to one or more selected interpretations of one or more previous instruction statements, or scoring a validity of the interpretation of the instruction statement, or scoring a validity of keyword, phrase or their variants of the instruction statement, or scoring a validity of a context of the instruction statement, or scoring a proximity to one or more related elements, or scoring a similarity and/or proximity to a provided image, or scoring one or more instruction statement modifiers  (Gruber, see at least [0329] candidate text interpretations 124 include offers to 
12. (Currently Amended) The method according to claim 5, wherein the step of scoring the one or more interpretations of the instruction statement comprises: for each of the one or more interpretations of the instruction statement, factoring in an instruction statement specific parameter (Gruber, see at least [0306] In FIG. 14, screen 1401 depicts an example in which suggested semantic completions 1303 for a partial string "wh" 1305 include entire phrases with typed parameters; [0341] the suggestions offer options to refine a query, for example using parameters from a domain and/or task model; [0363] Here, the user is responding to a system request to enter a value for a specific parameter; [0476] Once these parameters have been provided, screen 3101 is shown).
13. (Original) The method according to claim 12, wherein the one or more instruction statement modifiers include one or more additional keywords provided to adjust the scoring, and wherein the instruction statement specific parameter includes a specific scoring applicable for a specific instruction statement or a specific interpretation (Gruber, see at least [1046] the digital assistant processes the speech input from the user along with the associated context information to determine whether additional input is required to clarify the search request, to 
 	14. (Currently Amended) The method according to claim 2, wherein the ambiguity resolution is performed in a scripted user interface interaction (Gruber, see at least [0008] an intelligent automated assistant is implemented on an electronic device, to facilitate user interaction with a device, and to help the user more effectively engage with local and/or remote services … the intelligent automated assistant engages with the user in an integrated, 
 	15. (Currently Amended) The method according to claim 2, wherein the step of scoring the one or more interpretations of the instruction statement further comprises: assigning weightages respectively corresponding to each criterion of the one or more criteria, and scoring a total score for each of the one or more interpretations of the instruction statement based on a calculation of the weightages with the corresponding one or more criteria (Gruber, see at least [0322] rank and score candidate text interpretations 124 generated by speech-to-text service 122; [0714] The composite score may take into account domain knowledge about the sources of data; [0806] They may also be computed from other data which are not exposed to the user as selection criteria (e.g., weighted combinations of ratings from multiple sources); [0812] assistant 1002 interprets constraints chosen by the user in a weighted or otherwise combined ordering that reflects the user's desires but is true to the data; [0813] For symbolic criteria with clear objective truth values, assistant 1002 may weigh the objective criteria higher than other criteria, and make it clear in the explanation that it knows that some of the items do not strictly match the requested criteria. [0814] Items may match some but not one or more 
 	16. (Original) The method according to claim 15, wherein the step of ranking the scoring of the one or more interpretations of the instruction statement further comprises:  ranking the total scores of the one or more interpretations of the instruction statement (Gruber, see at least [0322] rank and score candidate text interpretations 124 generated by speech-to-text service 122; [0714] The composite score may take into account domain knowledge about the sources of data; [0321] the ranking by semantic relevance;  [0323] if ranking component 126 determines 128 that the highest -ranking speech interpretation from interpretations 124 ranks above a specified threshold, the highest -ranking interpretation may be automatically selected 130; Note that the candidate interpretations scored are ranked as the highest to lowest, so all the candidates in the rank list (total scores) are considered to be ranked).

Per claim 33, it is the medium version of claim 1, respectively, and is rejected for the same reasons set forth in connection with the rejection of claim 1 above.
Examiner’s Note
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200272485 is related to providing candidate interpretations based on previous inputs from a user and user input interface similarity;
US 20070136251 is related to presenting a set of query interpretations to a user for selection of the best disambiguated interpretation and ranking each interpretation as for its likelihood as being the intended meaning with a probability score;
US 20170243107 is related to resolving ambiguity by ranking interpretations according to a confidence score derived from a statistical rule base and probabilistic classifier of user inputs;

US 20170177716 is related to ranking semantic interpretations for selection based on the ranking. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724.  The examiner can normally be reached on M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.